Citation Nr: 0432078	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for service 
connected duodenal ulcer currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from November 1939 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Tiger Team in Cleveland, Ohio.  The RO in Montgomery, Alabama 
has jurisdiction over this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The RO failed to explain the following:  1) 
what evidence is needed to substantiate the claim, if any, 2) 
which portion of that evidence, if any, the veteran has the 
responsibility to provide, and 3) which portion of that 
evidence, if any, the VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the MROC is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim. Id.  The 
evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claims folder contains competent evidence that the 
veteran has bilateral hearing loss.  A VA audiological 
examination conducted in January 2000 shows bilateral hearing 
loss.  The record also indicates that the veteran's current 
hearing loss may be associated with active service.  Service 
personnel records show that the veteran was aboard the U.S.S. 
Detroit during the attack at Pearl Harbor in December 1941.  
The veteran reported significant exposure to loud noises 
during this attack.

Given the above evidence and the uncertainty as to the 
etiology of his current bilateral hearing loss, on remand he 
should be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Finally, a review of the record shows that the veteran's 
claim of entitlement to service connection for a stomach 
condition other than duodenal ulcer was denied in a March 
2002 rating decision.  The veteran submitted a written notice 
of disagreement as to the denial in May 2002.  As of this 
date, the veteran has not been issued a statement of the case 
on this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2003) (emphasis added).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for 
bilateral hearing loss and for an 
evaluation in excess of 10 percent for 
duodenal ulcer disease.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an audiological examination 
to determine the etiology of his 
current hearing loss.  The claims 
folder must be made available to the 
examiner for review.  
The examiner should identify all 
relevant pathology that is present and 
describe the nature and progress of 
any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:

?	Is it "likely," "at least as likely as 
not," or "unlikely" that the veteran's 
current bilateral hearing loss is causally 
related to his in-service noise exposure?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the January 
2000 VA audiological examination 
(yellow tab) and the veteran's 
contentions in his May 2002 NOD 
(orange tab).


3.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought continues to be denied, the RO 
should issue a supplemental statement 
of the case (SSOC), which also 
addresses the issue of entitlement to 
service connection for a stomach 
disability other than duodenal ulcer.  
The RO should advise the appellant of 
the need to timely file a substantive 
appeal if he desires appellate review 
of the stomach disability issue.  
Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


